DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas DeCeglie, Jr. on August 5, 2022.
The application has been amended as follows: 
Claim 17, line 1, delete “a” before “cutting”.
Claim 17, line 2, change “tool” to “tools”.
Claim 17, line 2, delete the phrase “with a coating film”.
Claim 18, line 1, insert “in-line” before “deposition”.
Claim 18, line 1, delete “a” before “cutting”.
Claim 18, line 1, change “tool” to “tools”.
Claim 18, line 1, delete the phrase “with a coating film”.
Claim 19, line 1, insert “in-line” before “deposition”.
Claim 19, line 1, delete “a” before “cutting”.
Claim 19, line 1, change “tool” to “tools”.
Claim 19, line 1, delete the phrase “with a coating film”.
Claim 20, line 1, insert “in-line” before “deposition”.
Claim 20, line 1, delete “a” before “cutting”.
Claim 20, line 1, change “tool” to “tools”.
Claim 20, line 1, delete the phrase “with a coating film”.
Claim 21, line 1, insert “in-line” before “deposition”.
Claim 22, line 1, insert “in-line” before “deposition”.
Claim 23, line 1, insert “in-line” before “deposition”.
Claim 24, line 1, insert “in-line” before “deposition”.
Claim 24, line 1, delete “a” before “cutting”.
Claim 24, line 1, change “tool” to “tools”.
Claim 24, line 1, delete the phrase “with a coating film”.
Claim 25, line 1, insert “in-line” before “deposition”.
Claim 25, line 1, delete “a” before “cutting”.
Claim 25, line 1, change “tool” to “tools”.
Claim 25, line 1, delete the phrase “with a coating film”.
Claim 26, line 1, insert “in-line” before “deposition”.
Claim 26, line 1, delete “a” before “cutting”.
Claim 26, line 1, change “tool” to “tools”.
Claim 26, line 1, delete the phrase “with a coating film”.
Claim 27, line 1, insert “in-line” before “deposition”.
Claim 28, line 1, insert “in-line” before “deposition”.
Claim 29, line 1, insert “in-line” before “deposition”.
Claim 30, line 1, insert “in-line” before “deposition”.
Claim 30, line 1, delete “a” before “cutting”.
Claim 30, line 1, change “tool” to “tools”.
Claim 30, line 1, delete the phrase “with a coating film”.
Claim 31, line 1, insert “in-line” before “deposition”.
Claim 31, line 1, delete “a” before “cutting”.
Claim 31, line 1, change “tool” to “tools”.
Claim 31, line 1, delete the phrase “with a coating film”.
Claim 32, line 1, insert “in-line” before “deposition”.
Claim 32, line 1, delete “a” before “cutting”.
Claim 32, line 1, change “tool” to “tools”.
Claim 32, line 1, delete the phrase “with a coating film”.
Claim 33, line 1, insert “in-line” before “deposition”.
Claim 34, line 1, insert “in-line” before “deposition”.
Claim 35, line 1, insert “in-line” before “deposition”.
Claim 36, line 1, insert “in-line” before “deposition”.
Claim 37, line 1, insert “in-line” before “deposition”.
Claim 38, line 1, insert “in-line” before “deposition”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 17-38 are allowable over the prior art of record because the prior art of record does not teach an in-line deposition apparatus for a cutting tool with a coating film including: a single in-line deposition chamber in which a first carrier-waiting region, a first heating region, a first deposition region, a second heating region, and a second carrier-waiting region are provided
in an order, and a coating film is formed on the cutting tools, the in-line deposition chamber being free of a vacuum valve therein; wherein the conveyed-carrier is configured to mount the cutting tools, the conveyed-carrier holding the cutting tools are configured to be sent before forming a coating film in the deposition chamber, the conveyed-carrier is configured to reciprocally move in the in-line deposition chamber in the first conveying direction and a second conveying direction opposite to the first conveying, the conveyed-carrier being moved from the first carrier-waiting region to the second carrier-waiting region in moving in the first conveying direction and from the second carrier-waiting region to the first carrier-waiting region in moving in the second conveying direction, and the cutting tools being heated to a predetermined temperature suitable for coating in the first deposition region at an end of the first heating region in the first conveying direction and at an end of the second heating region in the second conveying direction, the conveyed-carrier is configured to temporally stop in one of the first and second carrier-waiting regions, first targets are provided to the first deposition region sandwiching the conveying line from sides, and first heaters and second heaters are provided to the first heating region and the second heating region, respectively, sandwiching the conveying line from sides.
The closest prior art of record Robinson et al. (U.S. Pat. 5,961,798) fail to teach the
claimed subject matter as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 8, 2022